NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                    No. 13-1357
                                   _____________

                         KASHMIR CROWN BAKING, LLC,
                       a New Jersey Limited Liability Company,
                                                 Appellant

                                          v.

                 KASHMIR FOODS, INC., a New York Corporation;
                       SAEED YOUSAF, An Individual,
                             ______________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                          (D.C. Civil No. 12-cv-01780)
                   District Judge: Honorable Kevin McNulty
                                 ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 10, 2013
                                   ____________

               Before: FUENTES, COWEN and BARRY, Circuit Judges

                          (Opinion Filed: November 6, 2013 )
                                    ____________

                                      OPINION
                                    ____________

BARRY, Circuit Judge

      This case involves a trademark dispute between two companies that manufacture

snack food products sold at South Asian specialty markets. Because we write primarily
for the parties, we assume their familiarity with the facts of this case and need not engage

in other than a brief recitation of the factual and procedural background underlying their

dispute.

       Kashmir Crown Baking, L.L.C. (“KCB”), appellant herein, filed suit in March of

2012, asserting a total of ten claims under the Lanham Act, New Jersey statutory law, and

the common law.1 Among other things, KCB alleged that Kashmir Foods, Inc. (“KFI”)

was using marks on its product packaging that infringed four of KCB’s registered

trademarks, which we refer to as the KASHMIR BAKERY mark, the KASHMIR

CROWN mark, and the two KCB design marks.

       On March 23, 2012, KCB filed a motion for a preliminary injunction to enjoin KFI

and its principal, Saeed Yousaf, from using the allegedly infringing marks on KFI’s

products. The District Court denied KCB’s motion by order dated January 18, 2013. In

the lengthy and comprehensive opinion that accompanied its order, the District Court

addressed the merits of KCB’s trademark infringement and unfair competition claims,

and found that KCB had failed to carry its burden of establishing a likelihood of success

on the merits of those claims.2 More specifically, the District Court determined that KCB

had not established a likelihood of success with respect to proving the validity and

       1
         KCB’s first four counts allege violations of the Lanham Act for (1) trademark
infringement; (2) false designation of origin; (3) unfair competition; and (4) false
advertising. KCB also asserts claims for (5) common law false advertising and unfair
competition; (6) unfair competition under New Jersey statutory law; (7) unjust
enrichment; (8) violation of the New Jersey Consumer Fraud Act; (9) misappropriation of
trade secrets; and (10) tortious interference with prospective economic advantage.
       2
         KCB does not ask this Court to determine whether a preliminary injunction was
warranted based on any of its other claims.
                                              2
registrability of its KASHMIR BAKERY mark and with respect to proving its ownership

of the KASHMIR CROWN mark. It also found that, on the record before it, KCB had

not demonstrated, as it was required to do, that KFI’s branding, when compared against

any of KCB’s four registered marks, created a likelihood of consumer confusion as to the

source of KFI products.

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338(b), and

1367(a), and we have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1). When reviewing a

district court’s refusal to grant a preliminary injunction, we review the district court’s

conclusions of law de novo, its findings of fact for clear error, and its ultimate decision to

deny the injunction for abuse of discretion. Am. Express Travel Related Servs., Inc. v.

Sidamon-Eristoff, 669 F.3d 359, 366 (3d Cir. 2012); Swartzwelder v. McNeilly, 297 F.3d

228, 234 (3d Cir. 2002).

       For substantially the reasons stated in the District Court’s thorough and well-

reasoned opinion, we find that KCB has not shown that it was entitled to the

extraordinary relief of a preliminary injunction. We will, therefore, affirm the order of

the District Court.




                                              3